Title: To James Madison from Thomas Jefferson, [ca. 12 December] 1792
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
[ca. 12 December 1792]
I dine at home & alone to-day & Saturday of the present week. I inclose some loose thoughts on the bankrupt bill.
 
[Enclosure]
Extempore thoughts & doubts on very superficially running over the bkrpt. bill.
The British statute excepts expressly farmers, graziers, drovers, as such, tho they buy to sell again. This bill has no such exception.
The British adjudications exempt the buyers & sellers of bank stock, governmt paper &c. What feelings guided the draughstman [sic] in adhering to his original in this case & departing from it in the other?
The British courts adjudge that artists may be bankrupts if the materials of their art are bought, such as shoemakers, blacksmiths, carpenters, &c. Will the body of our artists desire to be brought within the vortex of this law?
It will follow as a consequence that the master who has an artist of this kind in his family, whether hired, indentured, or a slave, to serve the purposes of his farm or family, but who may at leisure times do something for his neighbors also, may be a bankrupt.
The British law makes a departure from the realm i.e. out of the jurisdiction of British law, an act of bkrptcy. This bill makes a departure from the state wherein he resides, (tho’ into a neighboring one where the laws of the U. S. run equally) an act of bankruptcy.

The Commrs. may enter houses, break open doors, chests, &c. Are we really ripe for this? Is that spirit of independance & sovereignty which a man feels in his own house, and which Englishmen felt when they denominated their houses their castles, to be absolutely subdued, & is it expedient that it should be subdued?
The lands of the bankrupt are to be taken, sold &c. Is not this a fundamental question between the general & state legislatures?
Is Commerce so much the basis of the existence of the U. S. as to call for a bankrupt law? On the contrary are we not almost merely agricultural? Should not all laws be made with a view essentially to the husbandmen? When laws are wanting for particular descriptions of other callings, should not the husbandman be carefully excepted from their operation, & preserved under that of the general system only, which general system is fitted to the condition of the husbandman?
